Citation Nr: 1417563	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  11-19 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1962 to December 1962, and had additional duty with the U.S. Army Reserve.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the St. Louis, Missouri, Regional Office (RO), which, in pertinent part, denied service connection for bilateral hearing loss.  The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

In December 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, to obtain a VA audiological examination to assist in determining whether the Veteran has a current hearing loss disability and to obtain a medical nexus opinion to address the relationship between the Veteran's in-service acoustic trauma (noise exposure) and the bilateral hearing loss.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion regarding the RO's compliance with the December 2013 Board Remand is included in the "Duties to Notify and Assist" section below.


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma (loud noise) during service.

2.  Symptoms of bilateral hearing loss did not begin during service and were not chronic during service.

3.  Symptoms of bilateral hearing loss were not continuous since service separation; did not manifest to a compensable degree within one year of service separation; and were initially manifested some 48 years after service.

4.  Bilateral hearing loss is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a), 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The timely April 2010 notice letter sent prior to the initial denial of service connection for bilateral hearing loss fully satisfied VCAA notice requirements.  The RO apprised the Veteran of the information and evidence necessary to substantiate the claims for service connection, what information and evidence he was to provide, and what information and evidence VA would attempt to obtain on his behalf.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established, all of which satisfied Dingess notice requirements.

VA's duty to assist has also been met.  The Veteran was afforded a January 2014 VA audiological examination.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2014 VA examination report reflects that the history and complaints were recorded, all relevant testing was performed, and a medical nexus opinion was advanced.  Although the Board finds the January 2014 medical nexus opinion to be of low probative value, for the reasons discussed below, no further medical opinion is needed.

The claims file contains all available evidence pertinent to the issues.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records and the record contains sufficient evidence to make a decision on the issues.  Available post-service treatment records identified as relevant to the Veteran's claims have been obtained or otherwise submitted.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  

Service connection for impaired hearing for VA purposes shall be established when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; or the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Regarding the element of current disability for hearing loss, the Court has held that the provisions of 38 C.F.R. § 3.385 prohibit the award of service connection for hearing loss where audiometric test scores are within the established limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992)).

Sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

When all the evidence is assembled, VA shall determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

The Veteran contends that service connection is warranted for bilateral hearing loss resulting from his in-service noise exposure as a "sharpshooter."  He has further asserted that his hearing loss began in service during his time on the shooting range.

The Board finds that the Veteran was exposed to loud noise (acoustic trauma) during service.  On the April 2010 claim form and accompanying statement, the Veteran reported that he was exposed to loud noise on the shooting range during service.  The Veteran's personnel records reflect that he was awarded a badge for his proficiency in shooting rifles.  In a March 2013 statement, the Veteran's representative stated that the Veteran shot weapons in service without hearing protection.  

Audiometric testing conducted at the January 2014 VA audiological examination establishes a "disability" of current bilateral hearing loss as defined by 38 C.F.R. 
§ 3.385.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 30, 30, 35, 45, and 50 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 40, 35, 40, 40, and 40 decibels, respectively.  The VA audiologist diagnosed bilateral sensorineural hearing loss.

The evidence does not demonstrate chronic symptoms of hearing loss during service or continuous symptoms of hearing loss since service separation.  Service treatment records indicate that hearing was still within normal limits at service separation in 1962.  The evidence does not show that the Veteran reported experiencing symptoms of hearing loss during service or for many years thereafter.  A 1966 periodic examination which included audiometric testing showed a shift in hearing thresholds in both ears since service, although the thresholds were still within the normal range.  The Veteran has stated that hearing loss started on the shooting range, but he has not otherwise contended that he experienced chronic symptoms of hearing loss during service.  On the April 2010 VA Form 21-4138 accompanying the April 2010 claim for benefits, the Veteran stated that he has experienced "tinnitus ever since my exposure to acoustic trauma in service"; conspicuously, however, the Veteran did not contend that he has experienced continuous symptoms of bilateral hearing loss since the loud noise exposure in service or since service separation.  

The evidence also does not show that the Veteran's bilateral sensorineural hearing loss disability manifested to a compensable (i.e., at least 10 percent) degree within one year of service separation as he was first diagnosed with sensorineural hearing loss in January 2014.  Symptoms of hearing loss did not manifest until 2010, some 48 years after service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.309(a) is not warranted.

On the question of nexus between current bilateral sensorineural hearing loss and the in-service noise exposure, while the Veteran is competent to report an in-service event that he believes caused injury and symptomatology related thereto, and is competent to report any symptoms of hearing loss that he experienced at any time, the Board finds the weight of the evidence is against a finding that the current bilateral hearing loss disability is causally related to the in-service noise exposure.  The first evidence of decreased bilateral hearing acuity was in 2010, approximately 48 years after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the lapse of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).    

The January 2014 VA medical opinion, coupled with the lay evidence from the Veteran showing an absence of hearing loss symptoms for decades after service, demonstrate that the Veteran's bilateral sensorineural hearing loss is not related to service, including to the loud noise exposure during service.  After review of the record and consideration of the Veteran's in-service noise exposure, the January 2014 VA audiologist opined that the Veteran's bilateral hearing loss was less likely than not related to in-service acoustic trauma.  The VA audiologist's rationale was that bilateral hearing was normal at service separation.  As previously noted, the Veteran had loud noise exposure, but he does not contend, and the record does not otherwise reflect, that he has experienced hearing loss symptoms continuously since service separation.  See 38 C.F.R. § 3.303(b).  In short, there is no competent evidence that relates the current hearing loss to active service. 

For these reasons, the Board finds that the preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for bilateral sensorineural hearing loss; consequently, the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


